Exhibit 10.3



 

 

 

GI Dynamics, Inc.

 

 

 

 

Securities Purchase Agreement

 

 

 

 

 

 

 

 



 

 

 

GI Dynamics, Inc.

 

Securities Purchase Agreement

 

This Securities Purchase Agreement (this “Agreement”) is made as of the 21st day
of August, 2019 (the “Effective Date”) by and between GI Dynamics, Inc., a
Delaware corporation (the “Company”), and Crystal Amber Fund Limited (the
“Purchaser”). Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings given to them in the Note (as defined below).

 

The parties hereby agree as follows:

 

1. Terms of the Securities

 

1.1  The Financing. Subject to the terms of this Agreement, the Purchaser agrees
to (i) exercise certain outstanding warrants issued on May 30, 2018 and June 30,
2019 (the “Existing Warrants”), in accordance with the terms of such Existing
Warrants, and purchase an aggregate of 412,427,495 Chess Depositary Interests
(the “Existing Warrants CDIs”) (subject to the effect of any rounding) (with
each CDI representing 1/50th of a share of the Company’s common stock, par value
$0.01 per share (the “Common Stock”)), at an aggregate purchase price of Five
Million Four Hundred Three Thousand One Hundred Six Dollars and Ninety Five
Cents (US$5,403,106.95) (the “Aggregate Exercise Price”) and (ii) purchase from
the Company, and the Company agrees to issue and sell to the Purchaser, an
unsecured convertible promissory note in the aggregate principal amount of up to
Four Million Five Hundred Ninety-Six Thousand Eight Hundred Ninety-Three Dollars
(US$4,596,893) (the “Loan Amount”) in substantially the form attached hereto as
Exhibit A (the “Note”). The Note may, subject to stockholder approval, be
converted into CDIs as provided in such Note.

 

1.2  The Warrant. In order to induce the Purchaser to enter into this Agreement,
to exercise the Existing Warrants, to purchase the Note and to make the loan
evidenced thereby, the Company agrees, in accordance with the terms of this
Agreement, to issue to the Purchaser a warrant to purchase CDIs or Common Stock
as provided in such warrant and in substantially the form attached hereto as
Exhibit B (the “Warrant”). The Warrant shall only be issuable (a) in the event
of the Advance (as defined in the Note) under the Note and (b) in accordance
with Section 2.3 of this Agreement following receipt of stockholder approval to
issue the Warrant in accordance with the same stockholder approval process
described in Section 2(c) of the Note, and if stockholder approval is obtained,
shall have a term that expires on the fifth (5th) anniversary of the Funding
Date (as defined in the Note). If stockholder approval for issuance of the
Warrant is not obtained, the Warrant will not be capable of being issued and the
Purchaser shall be entitled to the remedy described in Section 2(c) of the Note
in accordance with the procedures described therein, in full satisfaction of all
obligations under the Note and in lieu of issuance of the Warrant.

 



2 

 

 

2. The Closing

 

2.1  Closing Date. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall be held on the Effective Date or at such other
time as the Company and the Purchaser shall agree (the “Closing Date”).

 

2.2  The Closing; Exercise of Existing Warrants; and Delivery of Note.

 

(A) At the Closing (i) in accordance with the terms of the Existing Warrants and
this Agreement, the Purchaser will deliver to the Company a Notice of Exercise
for a cash exercise of $2,000,000 (“Initial Exercise Price”) in CDIs with
respect to the Existing Warrants and a wire transfer of immediately available
funds in an amount equal to the Initial Exercise Price; and (ii) the Company
shall issue and deliver to the Purchaser (a) 144,466,319 Existing Warrant CDIs
(subject to the effect of any rounding) required to be issued in connection with
the delivery of the Initial Exercise Price and (b) the Note; and (iii) the
Company shall execute and deliver such other documents as the Purchaser shall
reasonably require.

 

(B) On September 30, 2019, or such earlier date as may be requested by the
Company (the “Second Exercise Date”), in accordance with the terms of the
Existing Warrants and this Agreement the Purchaser will deliver to the Company a
Notice of Exercise for a cash exercise of $1,999,999.99 (“Second Exercise
Price”) in CDIs with respect to the Existing Warrants not exercised at the
Closing and a wire transfer of immediately available funds in an amount equal to
the Second Exercise Price and the Company shall issue and deliver to the
Purchaser 157,480,314 Existing Warrant CDIs (subject to the effect of any
rounding) required to be issued in connection with the delivery of the Second
Exercise Price.

 

(C) On October 31, 2019, or such earlier date as may be requested by the Company
(the “Third Exercise Date”), in accordance with the terms of the Existing
Warrants and this Agreement, the Purchaser will deliver to the Company a Notice
of Exercise for a cash exercise of $1,000,000 (“Third Exercise Price”) in CDIs
with respect to the Existing Warrants not exercised at the Closing or on the
Second Exercise Date and a wire transfer of immediately available funds in an
amount equal to the Third Exercise Price and the Company shall issue and deliver
to the Purchaser 78,740,157 Existing Warrant CDIs (subject to the effect of any
rounding) required to be issued in connection with the delivery of the Third
Exercise Price.

 

(D) On November 15, 2019, or such earlier date as may be requested by the
Company (the “Fourth Exercise Date”), in accordance with the terms of the
Existing Warrants and this Agreement the Purchaser will deliver to the Company a
Notice of Exercise for a cash exercise of $403,106.96 (“Fourth Exercise Price”)
in CDIs with respect to the Existing Warrants not exercised at the Closing or on
the Second Exercise Date or the Third Exercise Date and a wire transfer of
immediately available funds in an amount equal to the Fourth Exercise Price and
the Company shall issue and deliver to the Purchaser 31,740,705 Existing Warrant
CDIs (subject to the effect of any rounding) required to be issued in connection
with the delivery of the Fourth Exercise Price.

 



3 

 

 

2.3  Issuance and Delivery of Warrant. Subject to and conditioned upon receipt
by the Company of the Advance under the Note, the Company shall issue and
deliver the Warrant to the Purchaser within five business days of the date of
the Company’s receipt of stockholder approval of the issue of the Warrant in
accordance with the same stockholder approval process described in Section 2(c)
of the Note.

3. Representations, Warranties and Covenants of the Company

The Company hereby represents and warrants to the Purchaser, as of the date
hereof and as of the Closing Date, as follows:

 

3.1  Organization; Good Standing and Qualification. The Company is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of Delaware and has all requisite corporate power and authority to own its
property and carry on its business as now conducted. The Company is duly
qualified to transact business and is in good standing in the Commonwealth of
Massachusetts and in each jurisdiction in which its ownership of property or the
nature of the business conducted by it makes such qualification necessary.

 

3.2  Corporate Power. The Company has all requisite corporate power to (i)
execute and deliver this Agreement, (ii) deliver the Existing Warrants CDIs,
(iii) execute and deliver the Note and subject to the abovementioned stockholder
approval, (iv) execute and deliver the Warrant in favor of the Purchaser and any
other document provided for herein or by any of the foregoing (collectively, as
the same may from to time be amended, modified, supplemented or restated, the
“Financing Documents”) and to carry out and perform its obligations under the
terms of the Financing Documents and to, subject to the abovementioned
stockholder approval, issue CDIs in accordance with the terms thereof.

 

(a)  Authorization. The execution and delivery of each of the Financing
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Note, the issuance of the Existing Warrants CDIs, the issuance of the
Warrant, the reservation of the Common Stock underlying the CDIs issuable upon
conversion of the Note (the “Conversion CDIs”), the reservation of the Common
Stock underlying the CDIs issuable upon exercise of the Warrant (the “Warrant
CDIs” and, together with the Note, the Existing Warrants CDIs, the Warrant, the
Conversion CDIs and the Common Stock, “Securities”) and the issuance of the
Conversion CDIs and the Warrant CDIs, was duly authorized by the Company’s board
of directors. Other than those consents and authorizations obtained by the
Company prior to the date hereof that are in full force and effect on the
Closing Date and except for any required stockholder approval of the Company as
set forth in Section 2(c) of the Note and in this Agreement, no further consent
or authorization is required by the Company, its board of directors or its
stockholders. Each of the Financing Documents has been (or in the case of the
Warrant, will be) duly executed and delivered by the Company, and constitutes
the legal, valid and binding obligations of the Company enforceable in
accordance with its terms, subject to laws of general application relating to
equitable principles, bankruptcy, insolvency and the relief of debtors. Upon
conversion of the Note into Conversion CDIs in accordance with the provisions of
this Agreement and the Note, the Conversion CDIs will be validly issued, fully
paid and nonassessable and free of any liens or encumbrances (other than as set
out in Section 2(f) of the Note). Upon the exercise of the Warrant in accordance
with the provisions of this Agreement and the Warrant, the Warrant CDIs will be
validly issued, fully paid and nonassessable and free of any liens or
encumbrances (other than as set out in Section 5(b) of the Warrant). Upon
exercise of the Existing Warrants, the Existing Warrants CDIs will be validly
issued, fully paid and nonassessable and free of any liens or encumbrances
(other than as set out in clause 5(b) of the Existing Warrants). The issuance of
the Note (and the Conversion CDIs), the Warrant (and the Warrant CDIs), and the
Existing Warrants CDIs pursuant to the provisions of this Agreement will not
give rise to any preemptive rights or rights of first refusal granted by the
Company, and the Note (and the Conversion CDIs), the Warrant (and the Warrant
CDIs) and the Existing Warrants CDIs will be issued in compliance with all
applicable federal and state securities laws, and will be free of any liens or
encumbrances; provided, however, that the Note and the Warrant (and the
underlying securities) may be subject to restrictions on transfer as set out in
the Financing Documents or under state and/or federal securities laws as set
forth herein or as otherwise required by such laws at the time the transfer is
proposed. The issuance and sale of the Note (and the Conversion CDIs), the
Warrant (and the Warrant CDIs) and the Existing Warrants CDIs do not and will
not cause any dilution adjustment in any existing securities of the Company, and
the Purchaser hereby waives any dilution adjustment that might otherwise result
from the issuance and sale of the Note (and the Conversion CDIs) or the Warrant
(and the Warrant CDIs) or the issuance of the Existing Warrants CDIs pursuant to
the terms of any existing security held by the Purchaser.

 



4 

 

 

3.3  Governmental Consents. All consents, approvals, orders, or authorizations
of, or registrations, qualifications, designations, declarations, or filings
with, any governmental authority, required on the part of the Company in
connection with the valid execution and delivery of the Financing Documents, the
offer, sale or issuance of the Note, the Conversion CDIs, the Warrant, the
Warrant CDIs and the Existing Warrants CDIs, or the consummation of any other
transaction contemplated hereby shall have been obtained and will be effective
at the Closing, except for (i) any stockholder approval described by Section
2(c) of the Note and this Agreement and (ii) any notices required or permitted
to be filed with certain foreign, state and/or federal securities commissions or
stock exchanges, which notices will be filed on a timely basis.

 

3.4  No Conflicts. The execution, delivery and performance of the Financing
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Note, the Warrant and the Existing Warrants CDIs and the reservation for
issuance and issuance of the Conversion CDIs and the Warrant CDIs) will not (i)
result in a violation of the certificate of incorporation or by-laws of the
Company or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
material agreement, indenture or instrument to which the Company is a party or
by which the Company is bound, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree including federal and state securities
laws and regulations applicable to the Company or by which any property or asset
of the Company is bound or affected. For the avoidance of doubt, the Purchaser
agrees that the execution, delivery and performance of the Financing Documents
by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby shall not conflict with or constitute a default
under the Note Purchase Agreement, dated as of June 15, 2017, and amended as of
December 31, 2018, March 31, 2019, April 30, 2019, June 30, 2019 and of even
date herewith, between the Company and the Purchaser, including, without
limitation, the restriction on additional indebtedness set forth in Section 3.14
thereof.

 



5 

 

 

3.5  Offering. Assuming the accuracy of the representations and warranties of
the Purchaser contained in Section 4 hereof, the offer, issue, and sale of the
Note and the Warrant and the issue and sale of the Existing Warrants CDIs are
and will be exempt from the registration and prospectus delivery requirements of
the Securities Act of 1933, as amended (the “Act”), and have been registered or
qualified (or are exempt from registration and qualification) under the
registration, permit, or qualification requirements of all applicable state
securities laws.

 

3.6  Use of Proceeds. The Company shall use the proceeds from the exercise of
the Existing Warrants and the sale and issuance of the Note to continue work on
the three highest priority programs, comprised of STEP-1 (United States)
clinical trial enrollment, I-STEP (India with Apollo Sugar) clinical trial
enrollment, CE Mark, and for general corporate purposes advance for general
corporate purposes.

 

3.7  Delivery of SEC Filings. The Company has provided the Purchaser with copies
of the Company’s most recent Annual Report on Form 10-K for the fiscal year
ended December 31, 2018, and all other reports filed by the Company pursuant to
the Securities Exchange Act of 1934, as amended (the “1934 Act”) since the
filing of the Annual Report on Form 10-K and prior to the date hereof
(collectively, the “SEC Filings”); which reports represent all filings required
of the Company pursuant to the 1934 Act for such period. During the two (2)
years prior to the date hereof, the Company has filed all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of 1934 Act (all of the foregoing filed
prior to the date hereof or prior to the date of the Closing, and all exhibits
included therein and financial statements, notes and schedules thereto and
documents incorporated by reference therein being hereinafter referred to as the
“SEC Documents”). As of their respective filing dates, or, if amended or
superseded by a subsequent filing, as of the date of the last such amendment or
superseding filing, the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed or, if amended or superseded by a
subsequent filing, as of the date of the last such amendment or superseding
filing, with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. As of their respective filing dates, or,
if amended or superseded by a subsequent filing, as of the date of the last such
amendment or superseding filing, the financial statements of the Company
included in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto. Such financial statements have been prepared in
accordance with generally accepted accounting principles, consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).

 



6 

 

 

3.8  Conduct of Business; Regulatory Permits. To the knowledge of the Company,
the Company is not in violation of any term of, or in default under, its
Certificate of Incorporation, as amended and as in effect on the date hereof, or
any certificate of designation of an outstanding series of stock of the Company
or Bylaws, as amended and as in effect on the date hereof. The Company is not in
violation of any judgment, decree or order or any statute, ordinance, rule or
regulation applicable to the Company, and the Company does not and will not
conduct its business in violation of any of the foregoing, except for possible
violations which could not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the Company. Without limiting the
generality of the foregoing, the Company is not in violation of any of the
rules, regulations or requirements of the ASX (defined below) and, assuming the
Note, the Existing Warrants CDIs and the Warrant are issued, has no knowledge of
any facts or circumstances that would reasonably lead to a suspension of its
securities by the ASX in the foreseeable future. Except as set forth in its SEC
Filings, the Company possesses all certificates, authorizations and permits
issued by the appropriate federal, state or foreign regulatory authorities
necessary to conduct its business, and the Company has not received any notice
of proceedings relating to the revocation or modification of any such
certificate, authorization or permit.

 

3.9  Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by the SEC, the ASX, any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its subsidiaries
or affiliates, the Securities or any of the Company’s or its subsidiaries’
officers or directors, whether of a civil or criminal nature or otherwise,
which, if adversely determined, would have a material adverse effect on the
Company’s business or financial condition.

 

3.10  Securities Laws. The Company shall timely make all filings and reports
relating to the issuance of the Securities required under applicable securities
laws, including filing any notice of sale of securities required by applicable
law or regulation and complying with any applicable “blue sky” laws of the
states of the United States. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 3.10. The Company
shall not sell, offer for sale or solicit offers to buy or otherwise negotiate
in respect of any “security” (as defined in the Act) that could be integrated
with the issuance of the Note or the Warrant in a manner that could require the
registration of the Note or the Warrant under the Act.

 

3.11  Efforts to Obtain Stockholder Approval. The Company shall use its
commercially reasonable efforts to obtain any stockholder approval described in
Section 2(c) of the Note in respect of the Note and the same form of approval in
respect of the Warrant on or prior to December 31, 2019. The Company covenants
that its proposal to stockholders in respect of approval of the Warrant issuance
will be interconditional with its proposal to stockholders in respect of
approval of issuance of CDIs upon conversion of the Note, such that if either
proposal is not approved, then neither proposal may be approved.

 

4. Representations and Warranties of the Purchaser

 

The Purchaser hereby represents and warrants to the Company as follows:

 

4.1  Purchase for Own Account. The Purchaser understands that the Securities
have not been registered under the Act and the Purchaser is acquiring the
Securities for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted from registration. The Purchaser represents that
its acquisition of any Securities under the Note, the Warrant or Existing
Warrants will be acquired solely for its own account and beneficial interest for
investment and not for sale or with a view to distribution of the Securities or
any part thereof, has no present intention of selling (in connection with a
distribution or otherwise), granting any participation in, or otherwise
distributing the same.

 



7 

 

 

4.2  Information and Sophistication. Without lessening or obviating the
representations and warranties of the Company set forth in Section 3, the
Purchaser hereby: (i) acknowledges that it has received all the information it
has requested from the Company including, but not limited to, the SEC Filings,
(ii) represents that it has had an opportunity to ask questions and receive
answers from the Company regarding the Company, its business and the terms and
conditions of the offering of the Securities and (iii) further represents that
it has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risk of this investment.

 

4.3  Ability to Bear Economic Risk. The Purchaser acknowledges that investment
in the Securities involves a high degree of risk, and represents that it is
able, without materially impairing its financial condition, to hold the
Securities for an indefinite period of time and to suffer a complete loss of its
investment.

 

4.4  Rule 144. The Purchaser is aware that none of the Securities may be sold
pursuant to Rule 144 adopted under the Act unless certain conditions are met,
including, among other things, the existence of a public market for the shares,
the availability of certain current public information about the Company, the
resale following the required holding period under Rule 144 and the number of
shares being sold during any three month period not exceeding specified
limitations.

 

4.5  Accredited Investor Status. The Purchaser is an “accredited investor” as
such term is defined in Rule 501 under the Act.

 

4.6  Regulation S. In issuing and selling the Securities, the Company may be
relying upon the “safe harbor” provided by Regulation S and/or on Section 4(2)
under the Act; it is a condition to the availability of the Regulation S “safe
harbor” that the Securities not be offered or sold in the United States or to a
U.S. person until the expiration of a one-year “distribution compliance period”
(or a six-month “distribution compliance period,” if the issuer is a “reporting
issuer,” as defined in Regulation S) following the closing; and notwithstanding
the foregoing, prior to the expiration of the one-year “distribution compliance
period” (or six-month “distribution compliance period,” if the issuer is a
“reporting issuer,” as defined in Regulation S) after the closing (the
“Restricted Period”), the Note, the Warrant and the underlying securities, and
the Existing Warrants CDIs may, subject to any restrictions contained in the
Note or the Warrant, as applicable, be offered and sold by the holder thereof
only if such offer and sale is made in compliance with the terms of this
Agreement and the Note or the Warrant, as applicable, and either: (A) if the
offer or sale is within the United States or to or for the account of a U.S.
person (as such terms are defined in Regulation S), the securities are offered
and sold pursuant to an effective registration statement or pursuant to Rule 144
under the Act or pursuant to an exemption from the registration requirements of
the Act; or (B) the offer and sale is outside the United States and to other
than a U.S. person. If the Purchaser is not a United States person, the
Purchaser hereby represents that the Purchaser is satisfied as to the full
observance of the laws of the Purchaser’s jurisdiction applicable to the
Purchaser in connection with any invitation to subscribe for the Securities,
including (i) the legal requirements within the Purchaser’s jurisdiction for the
purchase of the Securities, (ii) any foreign exchange restrictions applicable to
such purchase, (iii) any governmental or other consents that may need to be
obtained and (iv) the income tax and other tax consequences, if any, that may be
relevant to the purchase, holding, redemption, sale or transfer of such
Securities. The Purchaser’s subscription and payment for, and the Purchaser’s
continued beneficial ownership of the Securities, will not violate any
applicable securities or other laws of the Purchaser’s jurisdiction that are
applicable to the Purchaser.

 



8 

 

 

4.7  Rule 506(d). If the Purchaser beneficially owns twenty percent (20%) or
more of the outstanding voting securities of the Company, calculated in
accordance with Rule 506(d) of Regulation D of the Act, or may designate a
director of the Company, the Purchaser hereby represents and warrants to the
Company that the Purchaser has not been convicted of any of the felonies or
misdemeanors or been subject to any of the orders, judgments, decrees or other
conditions set forth in Rule 506(d) of Regulation D of the Act.

 

4.8  Further Limitations on Disposition. Without in any way limiting the
representations set forth above and subject to any restrictions contained in the
Note and the Warrant, as applicable, the Purchaser further agrees not to make
any disposition of all or any portion of the Securities unless and until:

 

(a)  There is then in effect a Registration Statement under the Act covering
such proposed disposition and such disposition is made in accordance with such
Registration Statement; or

 

(b)  The Purchaser shall have notified the Company of the proposed disposition
and shall have furnished the Company with a detailed statement of the
circumstances surrounding the proposed disposition, and if reasonably requested
by the Company, the Purchaser shall have furnished the Company with an opinion
of counsel, reasonably satisfactory to the Company, that such disposition will
not require registration under the Act or any applicable state securities laws.

 

(c)  Notwithstanding the provisions of paragraphs (a) and (b) above, but subject
to the terms of the Note and the Warrant, as applicable, no such registration
statement or opinion of counsel shall be necessary for a transfer by the
Purchaser to (i) any shareholder, partner, retired partner, member or former
member of the Purchaser for no additional consideration or (ii) any affiliate,
including affiliated funds, for no additional consideration, in each case if all
transferees agree in writing to be subject to the terms hereof to the same
extent as if they were the Purchaser hereunder.

 

(d)  Notwithstanding the provisions of paragraphs (a) and (b) above, the Company
acknowledges and agrees that the Securities may be pledged by the Purchaser, and
its successors and assigns, in connection with a bona fide margin agreement or
other loan or financing arrangement that is secured by the Securities, provided
that any pledge of those Securities does not constitute an offer of those
Securities for sale within 12 months after their issue such that it would
require disclosure under section 707(3) of the Corporations Act 2001 (Cth). The
pledge of Securities shall not be deemed to be a transfer, sale or assignment of
the Securities hereunder, and no Person effecting a pledge of Securities shall
be required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Financing
Document. The Company hereby agrees to execute and deliver such documentation as
a pledgee of the Securities may reasonably request, at the Purchaser’s expense,
in connection with a pledge of the Securities to such pledgee by the Purchaser
and any successor or assignee.

 



9 

 

 

4.9  Legends. The Purchaser understands that any securities issued upon
conversion of the Note or exercise of the Warrant, and the Existing Warrants
CDIs, may bear one or all of the following legends:

 

(a)  “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND
HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH,
THE SALE OR DISTRIBUTION THEREOF. NO SALE OR DISTRIBUTION OF SUCH SHARES MAY BE
EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN
OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY OR OTHER EVIDENCE
REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED
UNDER THE SECURITIES ACT.”

 

(b)  Any legend set forth in or required by another section of this Agreement,
the Note or the Warrant, as applicable.

 

(c)  Any legend required by the securities laws of any state or country to the
extent such laws are applicable to the securities represented by the certificate
so legended.

 

4.10  Market Standoff. The Purchaser agrees not to sell any of the Securities
during a period specified by the representative of the underwriters of Common
Stock (not to exceed one hundred eighty (180) days) following the effective date
of the initial registration statement of the Company filed under the Act, so
long as all officers, directors, and 1% stockholders have executed similar
agreements and are similarly restricted from selling the Company’s stock.

 

4.11  Foreign Ownership Restrictions. The Purchaser acknowledges and agrees that
in order to ensure that US persons do not purchase any CDIs that may be issued
to them, a number of procedures governing the trading and clearing of CDIs,
while the Company is listed on the ASX, will be implemented, including the
application to any CDIs issued to them of the status of Foreign Ownership
Restrictions securities under the ASX Settlement Operating Rules and the
addition of the notation “FORUS” to the CDI description on ASX trading screens
and elsewhere, which will inform the market of the prohibition of US persons
acquiring CDIs.

 

5. Events of Default; Remedies

 

5.1  Events of Default. Each of the following shall constitute an event of
default (each, an “Event of Default”) under this Agreement and the other
Financing Documents:

 

(a)  Any default in the payment, when the same becomes due and payable, of
principal under or interest in respect of the Note or other amount due and
payable under any other Financing Document including, but not limited to, the
failure by the Company to pay on the Maturity Date, upon a Change of Control
pursuant to Section 2(b) of the Note or to the extent due and payable under
Section 2(c) of the Note, any and all unpaid principal, accrued interest and all
other amounts owing under any Financing Document;

 



10 

 

 

(b)  The Company files any petition or action for relief under any bankruptcy,
reorganization, insolvency or moratorium law or any other law for the relief of,
or relating to, debtors, now or hereafter in effect, or makes any general
assignment for the benefit of creditors or takes any corporate action in
furtherance of any of the foregoing;

 

(c)  An involuntary petition is filed against the Company (unless such petition
is dismissed or discharged within sixty (60) days) under any bankruptcy statute
now or hereafter in effect, or a custodian, receiver, trustee, assignee for the
benefit of creditors (or other similar official) is appointed to take
possession, custody or control of any property of the Company;

 

(d)  The Company’s stockholders (other than the Purchaser) or board of directors
affirmatively vote to liquidate, dissolve, or wind up the Company or the Company
otherwise ceases to carry on its ongoing business operations;

 

(e)  If (i) a material portion of the Company’s assets is attached, seized,
levied on, or comes into possession of a trustee or receiver and the attachment,
seizure or levy is not removed in thirty (30) days, (ii) the Company is
enjoined, restrained, or prevented by a court order or other order of a
governmental body from conducting its business, or (iii) notice of lien, levy,
or assessment is filed against any material portion of the Company’s assets by
any court order or other order of any governmental body and it is not paid
within sixty (60) days after the Company received notice thereof; or

 

(f)  The Company shall fail in any material respect to observe or perform any
covenant, obligation, condition or agreement contained in this Agreement or any
other Financing Document (other than a failure to pay as specified in Section
5.1(a) hereof) and such failure shall continue for thirty (30) days after the
Company’s receipt of written notice thereof.

 

5.2  Remedies. Upon the occurrence or existence of any Event of Default (other
than an Event of Default referred to in Sections 5.1(b) or 5.1(c) hereof) and at
any time thereafter during the continuance of such Event of Default, the
Purchaser or any holder of the Note may, by written notice to the Company,
declare all outstanding obligations payable by the Company under the Note and
the other Financing Documents to be immediately due and payable without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived, anything contained herein to the contrary
notwithstanding. Upon the occurrence or existence of any Event of Default
described in Sections 5.1(b) or 5.1(c) hereof, immediately and without notice,
all outstanding obligations payable by the Company hereunder shall automatically
become immediately due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived, anything
contained herein to the contrary notwithstanding. In the event of any Event of
Default, the Company shall pay all reasonable attorneys’ fees and costs incurred
by the Purchaser in enforcing and collecting the Note and the other Financing
Documents. No right or remedy conferred upon or reserved to the Purchaser under
this Agreement is intended to be exclusive of any other right or remedy, and
every right and remedy shall be cumulative and in addition to every other right
and remedy given hereunder or now and hereafter existing under applicable law.

 



11 

 

 

6. Conditions to Closing

 

6.1  Conditions to Purchaser’s Obligations at the Closing. The obligations of
the Purchaser under the Financing Documents are subject to the fulfillment on or
before the Closing of each of the following conditions, which may be waived in
writing by the Purchaser:

 

(a)  Representations and Warranties. The representations and warranties of the
Company contained in Section 3 shall be true on and as of the date when made and
as of the Closing Date as though made at that time (except for representations
and warranties that speak as of a specific date, which shall be true and correct
as of such specified date).

 

(b)  Performance. The Company shall have performed and complied with all
agreements, obligations, and conditions contained in the Financing Documents
that are required to be performed or complied with by it on or before the
Closing.

 

(c)  Qualifications. All authorizations, approvals, or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Note,
the Conversion CDIs, the Warrant, the Warrant CDIs and the exercise of the
Existing Warrants CDIs shall be duly obtained and effective as of the Closing.

 

(d)  Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
incident thereto shall be reasonably satisfactory in form and substance to the
Purchaser’s counsel, which shall have received all such counterpart original and
certified copies of such documents as it may reasonably request.

 

6.2  Conditions to Company’s Obligations at the Closing. The obligations of the
Company under the Financing Documents are subject to the fulfillment on or
before the Closing of each of the following conditions, which may be waived in
writing by the Company:

 

(a)  Representations and Warranties. The representations and warranties made by
the Purchaser in Section 4 hereof shall be true and correct on the Closing Date.

 

(b)  Purchase Price. The Purchaser shall have delivered to the Company the
Initial Exercise Notice together with the Initial Exercise Price.

 

7. Miscellaneous

 

7.1  Binding Agreement. The terms and conditions of this Agreement shall inure
to the benefit of and be binding upon the respective successors and assigns of
the parties. Nothing in this Agreement, expressed or implied, is intended to
confer upon any third party any rights, remedies, obligations, or liabilities
under or by reason of this Agreement, except as expressly provided in this
Agreement.

 

7.2  Governing Law. This Agreement shall be governed by and construed under the
laws of the State of New York.

 



12 

 

 

7.3  Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

7.4  Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

7.5  Notices. All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given: (a) upon personal delivery to the party
to be notified, (b) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (c) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt. All communications shall be
sent to the address set forth in this Section 7.5 or at such other address as
the Company or the Purchaser may designate by ten (10) days advance written
notice to the other parties hereto.

 



If to the Purchaser:

 

Crystal Amber Fund Limited

PO Box 286

Floor 2, Trafalgar Court

Les Banques

St Peter Port

Guernsey

GY1 4LY

 

With a copy (that shall not constitute notice) to:

 

Estera - GG - Crystal Amber Team

CrystalAmberTeam@estera.com

 

If to the Company:

 

GI DYNAMICS, INC.

320 Congress Street

Floor 3

Boston, MA 02205

Attention: Chief Executive Officer

 

With a copy (that shall not constitute notice) to:

 

Melanie Figueroa, Esq.

Mitchell Silberberg & Knupp LLP

437 Madison Avenue, 25th Floor

New York, New York 10022

Email: mxf@msk.com

 



13 

 

 

7.6  Amendment; Modification; Waiver. No amendment, modification or waiver of
any provision of this Agreement or consent to departure therefrom shall be
effective unless in writing and approved by the Company and the Purchaser
provided that, while the Company is admitted to the Official List of the ASX,
any proposed amendment, modification or waiver of any provision of this
Agreement must not contravene the ASX Listing Rules.

 

7.7  Entire Agreement. This Agreement, the Exhibits hereto, and the Financing
Documents constitute the full and entire understanding and agreement between the
parties with regard to the subjects hereof and no party shall be liable or bound
to any other party in any manner by any representations, warranties, covenants
and agreements except as specifically set forth herein and therein.

 



14 

 

 

In Witness Whereof, the parties have executed this Securities Purchase Agreement
as of the date first written above.

 



  COMPANY:       GI Dynamics, Inc.       By: /s/ Scott Schorer   Name: Scott
Schorer   Title: Chief Executive Officer         PURCHASER:       Crystal Amber
Fund Limited       By: /s/ Laurence McNairn   Name: Laurence McNairn   Title:
Director         Executed by Crystal Amber Asset Management (Guernsey) Ltd as
Investment Manager of Crystal Amber Fund Limited



 

[Signature Page to Note Purchase Agreement]

 



15 

 

 

Exhibit A

 

Form of Unsecured Convertible Promissory Note

 

[See Exhibit 10.4 to this Quarterly Report on Form 10-Q.]

 



 

 

 

Exhibit B

 

Form of Warrant

 

[See Exhibit 10.5 to this Quarterly Report on Form 10-Q.]

 

 

 



 

 